Name: 2009/725/EC,Euratom: Council Decision of 30Ã September 2009 appointing a new Member of the Commission of the European Communities
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2009-10-01

 1.10.2009 EN Official Journal of the European Union L 258/26 COUNCIL DECISION of 30 September 2009 appointing a new Member of the Commission of the European Communities (2009/725/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular the second paragraph of Article 215 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the second paragraph of Article 128 thereof, Whereas, in a letter dated 21 September 2009, Mr JÃ ¡n FIGEÃ ½ resigned from his post as a Member of the Commission with effect from 1 October 2009. He should be replaced for the remainder of his term of office, HAS DECIDED AS FOLLOWS: Article 1 Mr MaroÃ ¡ Ã EFÃ OVIÃ  is hereby appointed a Member of the Commission for the period from 1 October 2009 to 31 October 2009. Article 2 This Decision shall take effect on 1 October 2009. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 30 September 2009. For the Council The President C. BILDT